Wade, C. J.
This cause was heard at the August term, 1880, and is reported in 3 Mont. 480. We see no reason for disturbing the decision then rendered.
A witness may draw a map or plat to illustrate his testimony, but before doing so it ought to appear that he has some knowledge of what he is doing. A total stranger to a mine, a house or tract of ground would not be permitted to draw a plat of the same from mere hearsay, and exhibit the same to a jury to explain or illustrate his testimony. And all that the former decision decides in this regard is that a witness who attempts to draw a map of a country three or four hundred miles squai’e, in order to show what it is worth to transport a certain number of pounds of merchandise through such country, and the reasonable and probable cost thereof, should at least have some knowledge of such country, and some means of knowing the probable cost of such transportation.
There is no question but the judgment is too large by about $1,300, and we think the cause ought to be retried.
Judgment of reversal affirmed, and cause remanded for a new trial.

Former judgment affirmed.